Citation Nr: 1326871	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-30 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (claimed as ulcerative colitis).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from February 2001 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for an initial evaluation in excess of 30 percent for irritable bowel syndrome (claimed as ulcerative colitis); there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (claimed as ulcerative colitis).  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issue of entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (claimed as ulcerative colitis), was developed for appellate consideration.  In correspondence dated and received in December 2012, the Veteran indicated that he wished to withdraw his appeal as to entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (claimed as ulcerative colitis); therefore, this issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on this claim. 38 C.F.R. § 20.204. Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal for an initial evaluation in excess of 30 percent for irritable bowel syndrome (claimed as ulcerative colitis), is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


